—Judgment unanimously reversed on the law without costs and amended petition dismissed. Memorandum: This CPLR article 78 proceeding in the nature of prohibition arises from respondents’ attempt to question petitioner Louis J. Billittier outside the presence of his attorney concerning allegations of misconduct in his employment as a Town of Hamburg police officer. “Prohibition does not issue where the grievance can be redressed by ordinary proceedings at law or in equity, such as by appeal, motion or other ordinary applications” (Matter of Dondi v Jones, 40 NY2d 8, 14, rearg denied 39 NY2d 1058). There is an adequate remedy at law in the event that respondents discipline a police officer for refusing to cooperate with a misconduct investigation (see, e.g., May v Shaw, 58 AD2d 807, lv denied 42 NY2d 808; see also, McGillicuddy v Monaghan, 280 App Div 144). (Appeal from Judgment of Supreme Court, Erie County, Glownia, J. — CPLR art 78.) Present — Denman, P. J., Pine, Hayes, Wisner and Balio, JJ.